DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 06 May 2022 is acknowledged.
Applicant was required to elect a single, non-variable structure for the nanocomplex of claim 1. Applicant elected the following structure:
EC16-1 as the lipid-based delivery agent: delivery agent that is the product of the 
Epoxide: 
    PNG
    media_image1.png
    50
    70
    media_image1.png
    Greyscale
 and the amine: 
    PNG
    media_image2.png
    40
    104
    media_image2.png
    Greyscale
.
Applicant was further required to elect a single, non-variable cytotoxin structure. Applicant elected Saporin as the cytotoxin.

In view of the prior art, the species election requirement is withdrawn. All aspects of the claims filed on 23 Jan 2019 have been examined in the instant office action.
Claims 1-23 and 25-26 are currently pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12-13, 15-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164300 A1 (Isabelle Teulon and Andre Pelegrin) 27 June 2013 (herein Teulon) in view of Wang, M., et al (2014) Combinatorially Designed Lipid-like Nanoparticles for Intracellular Delivery of Cytotoxic Protein for Cancer Therapy Angew. Chem. Int. Ed. 53; 2893-2898. 
Mudshinge, S.R., et al (2011) Nanoparticles: Emerging carriers for drug delivery Saudi Pharmaceutical Journal 19; 129-141 is used as a teaching reference in claim 1. WO 2014/186348 A2 (Tufts University) 20 Nov 2014 is used as an evidentiary reference in claims 7 and 8. Griswold, M.D., (1998) The central role of Sertoli cells in spermatogenesis Cell & Developmental Biology 9, sr980203; 411-416 is used as evidentiary evidence in claim 19.

Regarding claim 1, Teulon teaches monoclonal antibodies and fragments directed against the human anti-Mullerian Hormone type II receptor (AMHR-II) and its use for treating and diagnosing cancer diseases (abstract). Teulon teaches that the anti-Mullerian Hormone type II receptor is involved in Mullerian duct regression associated with the development of the male reproductive system and that the receptor is frequently expressed on human epithelial ovarian tumor cells as well as in cell lines derived from tissues such as breast and prostate tissues (page 1, [0009], [0010]). Teulon teaches that AMHR-II could constitute a valuable target for antibody-based immunotherapy (page 1, [0009]) and teaches that antibodies against AMHR-II can be used in immunoconjugates with cytotoxic agents or growth inhibitory agents (page 9, [0125]). In their disclosure, Teulon studied the internalization of the antibodies into tumor cells (page 14, [0216], “the ability of the antibodies to internalize in the COV434-AMHRII-1F3 cells”)” and further teaches that liposomes and/or nanoparticles can be used for the introduction of the antibodies into host cells (page  12, [0172]). Teulon discloses that liposomes can be used to introduce the antibody into host cells and teaches that liposomes are formed from phospholipids that are dispersed in an aqueous medium and that the physical characteristics of liposomes depend on pH, ionic strength, and the presence of divalent cations (page 12, [0172], [0174]).
Teulon, however, does not teach nanocomplexes combining the lipid based delivery system with the antibody and cytotoxin.
Wang studied efficient and safe methods to deliver active proteins into the cytosol of targeted cells including a novel protein platform using combinatorial design of cationic lipid-like materials (termed ‘lipidoids’), coupled with a reversible chemical protein engineering approach (abstract). Wang demonstrated that the lipidoids disclosed were able to efficiently deliver proteins into cancer cells inhibiting cell proliferation (abstract). Wang further teaches that many protein pharmaceuticals such as monoclonal antibodies, elicit biological activity by targeting cell surface ligands or extracellular domains although advancements in molecular biology have suggested that proteins that target intracellular biological activity could be potent therapeutics (page 2893, left column, paragraph 1). Wang further teaches that a number of synthetic nanomaterials, including liposomes, polymers, and inorganic nanoparticles, have been designed for spatially and temporally controlled protein delivery, but these nanoparticles are still of limited utility for protein therapy owing to low delivery efficiency and/or complicated nanoparticle fabrication processes (page 2893, right column, paragraph 1). 
Wang teaches a nanocomplex formed of a lipid-based delivery agent and a cytotoxin (abstract, “a novel protein delivery platform has been created by combinatorial design of cationic lipid-like materials (termed “lipidoids”), coupled with a reversible chemical protein engineering approach”; “electrostatic and hydrophobic interactions between lipidoids and the protein play a vital role in the formation of protein-lipidoid nanocomplexes and intracellular delivery”). 
Wang further teaches that the delivery agent and the cytotoxin are non-covalently bonded to each other (page 2893, right column, paragraph 2, “we hypothesize that lipidoids can be used as a novel protein delivery platform, as the charge-charge and hydrophobic interactions between lipidoids and proteins can load proteins into lipidoid nanoparticles”; page 2894, left column, paragraph 2, “such a reversible protein modification approach has the potential to boost electrostatic binding of protein with cationic lipidoids”).
Wang studied the use of the nanocomplexes in the treatment of breast cancer cell lines and demonstrated that the nanocomplex of the lipidoid with saporin were shown to accumulate at the tumor cite and suppress tumor growth in a murine breast cancer model. Wang states that these results suggest that lipidoids can be a highly efficient and effective delivery platform for protein therapeutics (page 2897, right column, paragraph 1). 
The nanocomplexes formed by Wang have a size of 126-131.5 nm (page 2896, Figure 4a). 
It is further noted that a size range of 10-1000 nm was recognized in the art prior to the effective filing date of the claimed invention as part of the “definition” of nanoparticles. For example, Mudshinge teaches that “nanoparticles (NP) are a type of colloidal drug delivery system comprising particles with a size range from 10 to 1000 nm in diameter” (page 130, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the nanocomplexes taught by Wang conjugated with the anti- AMHR-II antibody taught by Teulon. A skilled artesian would have been motivated to make this combination in order to target a known and specific receptor associated with cancer cells (Teulon, page 1, [0010]) while while safely and effectively delivering and internalizing the antibody and cytotoxin proteins into the cell (Wang, abstract). 

Regarding claim 2, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 1 as discussed above. 
Wang further teaches that the lipid-based delivery agent contains a cationic lipid (page 2893, right column, paragraph 2, “we report herein a novel and efficient protein delivery platform that uses combinatorially designed cationic lipid-based nanoparticles combined with a reversible protein modification approach”).

Regarding claim 3, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 2 as discussed above.
Wang further teaches that the cytotoxin is an unmodified natural protein or a natural protein modified with a chemical moiety (page 2893, right column, paragraph 3, “using RNAse A and saporin, two representative cytotoxic proteins, along with the cis-aconitic anhydride modified versions (RNase A-Aco and saporin-Aco) we demonstrate that the lipidoid nanoparticles can deliver protein into cancer cells and inhibit cell proliferation”).

Regarding claim 4, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 3 as discussed above. 
Wang further teaches that the cytotoxin is a natural protein modified with a chemical moiety (page 2893, right column, paragraph 2, “in an attempt to strengthen the charge-charge binding of proteins and lipidoids, we modified the lysine residues of proteins with cis-aconitic anhydride in this investigation”, paragraph 3, “cis-aconitic anhydride modified versions (RNase A-Aco and saporin-Aco)”).

Regarding claim 5, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 3 as discussed above.
Wang teaches that the cytotoxin is RNase A-Aco, saporin, or saporin-Aco (page 2893, right column, paragraph 3). Teulon also teaches that the AMHRII antibody or fragments can be used in immunoconjugates with enzymatically active toxins of bacterial, fungal, plant, or animal origin including saporin (page 9, [0127]).

Regarding claim 6, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 4 as discussed above. 
Wang further teaches that the chemical moiety is a pH responsive group (page 2893, right column, paragraph 2, “the cis-aconitic anhydride modification is reversible in the slightly acidic intracellular environment (for example, the pH of endosome and lysosome is in the range of 5-6), leading to the restoration of the biological activity of the modified proteins”; page 2894, left column, paragraph 2, “these results suggest that protein modification using cis-aconitic anhydride is acid-labile and chemically reversible. Such a reversible protein modification approach has the potential to boost electrostatic binding of protein with cationic lipidoids while having minor effect on their cellular function”).

Regarding claim 7, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 4 as discussed above. 
Wang teaches a method of modifying the protein with cis-aconitic anhydride including dissolving the protein in 0.1 M NaHCO3 buffer (pH = 9.5), adding cis-aconitic anhydride to the protein solutions, stirring at room temperature for 2 hours, and dialysis against a 0.5% NaCl solution for 24 hours (Wang, supplemental materials, page 3, paragraph 1, “Protein modification with cis-aconitic anhydride”). Wang, however, does not disclose the type of link that is formed between the chemical moiety and the protein during this process.
WO348 discloses nanocomplexes structures matching those taught by Wang and teaches that the nanocomplexes contain a delivery agent and pharmaceutical agent with nanocomplexes ranging in particle size from 50 to 1000 nm. WO348 teaches that the delivery agent binds to the pharmaceutical agent via non-covalent interactions and that the pharmaceutical agent is a modified peptide or protein (abstract). WO348 teaches that anhydride groups (such as cis-aconitic anhydride) reacts with a -NH2 or -NH- group on a peptide or protein forming a carbamate group (page 7, paragraphs 4 and 5). The method used by WO348 to prepare the protein modified with cis-aconitic anhydride matches the method used by Wang (page 15, “Protein modification”). 
Based on the teachings of WO348, the formation of a carbamate group link between the natural protein and the chemical moiety would have been inherent to the synthesis process taught by Wang. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).	
It is noted that WO348 also speaks to the other types of chemical moieties and linkers disclosed in the instant claims. For example, WO348 teaches that the modified protein comprises an added chemical moiety that is an anionic group, a disulfide group, a hydrophobic group, a pH responsive group, a light responsive group, a reactive oxygen species responsive group, or a combination thereof (abstract). WO348 also teaches that the added chemical moiety is linked to the peptide or protein via a linking group, for example, an amide group, an ester group, an ether group, a thioether group, a disulfide group, a hydrazine group, a sulfonate ester group, an amidine group, a urea group, a carbamate group, an imidoester group, and a carbonate group (page 3, paragraph 2).

Regarding claim 8, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 7 as discussed above. 
As discussed above regarding claim 7, the method of protein modification taught by Wang (Wang, supplemental materials, page 3, paragraph 1, “Protein modification with cis-aconitic anhydride”) matches the method taught by WO348 (page 15, “Protein modification”).  WO348 teaches that anhydride groups (such as cis-aconitic anhydride) reacts with a -NH2 or -NH- group on a peptide or protein forming a carbamate group (page 7, paragraphs 4 and 5). The method used by WO348 to prepare the protein modified with cis-aconitic anhydride matches the method used by Wang (page 15, “Protein modification”). 
Based on the teachings of WO348, the formation of a carbamate group link between the natural protein and the chemical moiety would have been inherent to the process taught by Wang.
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Regarding claim 9, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 4 as discussed above. 
Wang further teaches that the chemical moiety is a pH responsive group (page 2893, right column, paragraph 2, “the cis-aconitic anhydride modification is reversible in the slightly acidic intracellular environment (for example, the pH of endosome and lysosome is in the range of 5-6), leading to the restoration of the biological activity of the modified proteins”; page 2894, left column, paragraph 2, “these results suggest that protein modification using cis-aconitic anhydride is acid-labile and chemically reversible. Such a reversible protein modification approach has the potential to boost electrostatic binding of protein with cationic lipidoids while having minor effect on their cellular function”).

Regarding claim 12, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 2 as discussed above.
Wang further teaches that the cationic lipid is formed from a primary or secondary amine and an epoxide (page 2897, left column, paragraph 2, “we have reported that our combinatorially designed cationic lipidoid nanoparticles function as a novel protein delivery platform. We synthesized a library of lipidoids through the mild ring-opening reactions of 1,2-epoxyhexadecane with primary or secondary aliphatic amines”).

Regarding claim 13, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 12 as discussed above.
Wang further teaches that the cationic lipid is formed from a primary or secondary amide and an epoxy, in which the epoxy has the following structure (page 2894, figure 1a)

    PNG
    media_image3.png
    17
    57
    media_image3.png
    Greyscale

It is noted that in the structure shown above as presented by Wang, (C)12 is indicated in the carbon chain. Including the carbon to the left of the (C)12, there are 13 carbons in the chain which matches the structure of instant application claim 13.
Wang also teaches that the primary or secondary amine is selected from the following group (page 2894, figure 1b) which match the first 14 amine structures in instant application claim 13:

    PNG
    media_image4.png
    403
    727
    media_image4.png
    Greyscale

Wang also studied the specific nanocomplex EC16-1 and teaches that EC16 indicates 1,2-epoxyhexadecane with amine structure 1 from Figure 1 (shown above) (page 2894, left column, paragraph 2).

Regarding claim 15, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 2 as discussed above.
Wang further teaches that the cationic lipid is formed from a primary or secondary amine and an epoxide (page 2897, left column, paragraph 2, “we have reported that our combinatorially designed cationic lipidoid nanoparticles function as a novel protein delivery platform. We synthesized a library of lipidoids through the mild ring-opening reactions of 1,2-epoxyhexadecane with primary or secondary aliphatic amines”). Wang also teaches that the cytotoxin is RNase A-Aco, saporin, or saporin-Aco (page 2893, right column, paragraph 3).

Regarding claim 16, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 15 as discussed above.
Wang further teaches that the cationic lipid is formed from a primary or secondary amide and an epoxy, in which the epoxy has the following structure (page 2894, figure 1a)

    PNG
    media_image3.png
    17
    57
    media_image3.png
    Greyscale

It is noted that in the structure shown above as presented by Wang, (C)12 is indicated in the carbon chain. Including the carbon to the left of the (C)12, there are 13 carbons in the chain matching the structure of instant application claim 16.
Wang also teaches that the primary or secondary amine is selected from the following group (page 2894, figure 1b) which match the first 14 amine structures in instant application claim 16:

    PNG
    media_image4.png
    403
    727
    media_image4.png
    Greyscale

Wang further studied the specific nanocomplex EC16-1 and teaches that EC16 indicates 1,2-epoxyhexadecane with amine structure 1 from Figure 1 (page 2894, left column, paragraph 2).

Regarding claim 17, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 17 as discussed above.
Wang further teaches that the lipid-based delivery agent is bonded to the cytotoxin via an electrostatic interaction or a hydrophobic interaction (abstract, “a study of the structure-function relationship reveals that the electrostatic and hydrophobic interactions between the lipidoids and the protein play a vital role in the formation of protein-lipidoid nanocomplexes and intracellular delivery”).

Regarding claim 18, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 1 as discussed above.
Wang further teaches that the nanocomplex is formed by a method comprising: 
Providing a synthetic lipid formed from an electrophile and a primary or secondary amine, the electrophile being an epoxide (supplemental material, page 2, paragraph 3, ‘synthesis of lipidoids’, “Lipidoids were synthesized and characterized by…1,2-epoxyohexadecane and varying amines were mixed at molar rations of 2.4:1 (epoxide:amine)”).
Mixing the synthetic lipid and a cytotoxin to form a nanocomplex (supplemental material, page 5, paragraph 2, ‘formulating EC16-1/protein nanoparticles for in vivo protein delivery’, “to formulate EC16-1/protein nanoparticles, thin layer film that had formed was re-hydrated with PBS to make a cloudy solution. The solution as then mixed with saporin… or RNase A-Aco… followed by 30 minutes of incubation at room temperature”).
Mixing the nanocomplex with a lipid material to obtain a lipid-modified nanocomplex (supplemental material, page 5, paragraph 2, “The EC16-1/protein complex was post-modified with mPEG2000-ceramide C16/DSPE-PEG2000-Biotin”; page 1, paragraph 1, “commercial lipids used for in vivo injection formulations (DOPE, C16-PEG2000-ceramide, and DSPE-PEG2000-Biotin”). 
Teulon then teaches that an AMHRII antibody can be conjugated to the nanocomplex (page 12, [0172] - [0174]). 
As discussed previously regarding claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the nanocomplexes taught by Wang conjugated with the anti-AMHRII antibody taught by Teulon as the nanoparticle for delivering the antibody. A skilled artesian would have been motivated to make this combination in order to target a known and specific receptor associated with cancer cells while (Teulon, page 1, [0010]) while safely and effectively delivering and internalizing the antibody and cytotoxin proteins into the cell (Wang, abstract).

Regarding claim 19, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 1 as discussed above.
Teulon teaches a method of targeting tumor cells that express AMHR-II in a subject, the method comprising identifying a subject that has an AMHRII associated condition, and administering to the subject in need thereof an effective amount of an AMHRII antibody conjugate (page 10, [0148], “a method for treating a cancer disease associated with the expression of AMHR-II comprising administering a subject in need thereof with a therapeutically effective amount of an antibody, fragment or immunoconjugate of the invention”). 
Teulon teaches that the antibody will target cells expressing AMHRII (page 1, [0009], “AMHR-II could thus constitute a valuable target for antibody-based immunotherapy”) and that the antibody can be conjugated to an anti-cancer agent such as a cytotoxic agent (page 9, [0125]). Teulon further teaches that a ‘cytotoxic agent’ is a substance that inhibits or prevents the function of cells and/or causes destruction of the cells (page 9, [0127]).
While Teulon focuses on the use of the antibody for cancer treatment, Teulon also teaches that the anti-Mullerian Hormone type II receptor is involved in Mullerian duct regression associated with the development of the male reproductive system (page 1, [0009]). Teulon further teaches that in 2004 it was demonstrated that there is a strong expression of AMHR-II by human granulosa cell tumors (GCTs) and by Sertoli and Leydig cells on human testis (page 1, [0011]). 
Griswold teaches that Sertoli cells are the somatic cells of the testis that are essential for testis formation and spermatogenesis and that Sertoli cells facilitate the progression of germ cells to spermatozoa via direct contract and by controlling the environment milieu within the seminiferous tubules (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Sertoli cells could be targeted with the antibody-conjugated nanoparticle of claim 1 as the cells were known to have high expression of AMHR-II. By targeting Sertoli cells, which Griswold teaches is essential for spermatogenesis, the formation of sperm would be suppressed thereby inducing sterilization in the treated subject. A skilled artesian would have been motivated to use the antibody-conjugated nanoparticles of claim 1 as a method of inducing sterilization as it the nanoparticle would target a known and specific receptor on the cells associated with spermatozoa production (Teulon, page 1, [0010]) while safely and effectively delivering and internalizing the antibody and cytotoxin proteins into the cell (Wang, abstract).

Regarding claim 20, Teulon and Wang teach the method of claim 19 as discussed above. 
Wang further teaches that the antibody-conjugated nanoparticle contains a nanocomplex formed from a cationic lipid and a cytotoxin (abstract, “protein delivery platform has been created by combinatorial design of cationic lipid-like materials (termed ‘lipidoids’)… using ribonuclease A (RNase A) and saporin as two representative cytotoxic proteins…protein-lipidoid nanocomplexes”). Wang teaches that the cationic lipid is prepared by reacting a primary or secondary amine and an epoxide (page 2897, left column, paragraph 2, “we have reported that our combinatorially designed cationic lipidoid nanoparticles function as a novel protein delivery platform. We synthesized a library of lipidoids through the mild ring-opening reactions of 1,2-epoxyhexadecane with primary or secondary aliphatic amines”). Wang also teaches that the cytotoxin is RNase A-Aco, saporin, or saporin-Aco (page 2893, right column, paragraph 3).

Regarding claim 21, Teulon and Wang teach the method of claim 20 as discussed above. 
Wang further teaches that the cationic lipid is formed from a primary or secondary amide and an epoxy, in which the epoxy has the following structure (page 2894, figure 1a)

    PNG
    media_image3.png
    17
    57
    media_image3.png
    Greyscale

It is noted that in the structure shown above as presented by Wang, (C)12 is indicated in the carbon chain. Including the carbon to the left of the (C)12, there are 13 carbons in the chain matching the structure of instant application claim 21.
Wang also teaches that the primary or secondary amine is selected from the following group (page 2894, figure 1b) which match the first 14 amine structures in instant application claim 21:

    PNG
    media_image4.png
    403
    727
    media_image4.png
    Greyscale

Wang further studied the specific nanocomplex EC16-1 and teaches that EC16 indicates 1,2-epoxyhexadecane with amine structure 1 from Figure 1 (page 2894, left column, paragraph 2).

Regarding claim 22, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 1 as discussed above.
Teulon teaches a method of treating an AMHRII-associated condition in a subject, the method comprising identifying a subject that has an AMHRII associated condition, and administering to the subject in need thereof an effective amount of an AMHRII antibody conjugate (page 10, [0148], “a method for treating a cancer disease associated with the expression of AMHR-II comprising administering a subject in need thereof with a therapeutically effective amount of an antibody, fragment or immunoconjugate of the invention”).
Teulon teaches that the antibody will target cells expressing AMHRII (page 1, [0009], “AMHR-II could thus constitute a valuable target for antibody-based immunotherapy”) and that the antibody can be conjugated to an anti-cancer agent such as a cytotoxic agent (page 9, [0125]). Teulon further teaches that a ‘cytotoxic agent’ is a substance that inhibits or prevents the function of cells and/or causes destruction of the cells (page 9, [0127]).
Wang teaches that the nanoparticle delivers the cytotoxin contained therein into the cells killing the cells (page 2894, right column, paragraph 1, “A notable example of a lipidoid with high protein delivery efficiency is EC16-1, which facilitates the delivery of RNase A-Aco, saporin, and saporin-Aco, and reduces B16F10 cell viability down to 30%”; supplemental materials pages 14 and 15, Figures S6 and S7).

Regarding claim 23, Teulon and Wang teach the method of claim 22 as discussed above. 
Teulon further teaches that the AMHRII associated condition is selected from ovarian cancers (page 10, [0148]). Teulon also teaches that AMHRII has been associated with prostate and breast cancer (page 1, [0011]).

Regarding claim 25, Teulon and Wang teach the method of claim 22 as discussed above.
Wang further teaches that the antibody-conjugated nanoparticle contains a nanocomplex formed from a cationic lipid and a cytotoxin (abstract, “protein delivery platform has been created by combinatorial design of cationic lipid-like materials (termed ‘lipidoids’)… using ribonuclease A (RNase A) and saporin as two representative cytotoxic proteins…protein-lipidoid nanocomplexes”). Wang teaches that the cationic lipid is prepared by reacting a primary or secondary amine and an epoxide (page 2897, left column, paragraph 2, “we have reported that our combinatorially designed cationic lipidoid nanoparticles function as a novel protein delivery platform. We synthesized a library of lipidoids through the mild ring-opening reactions of 1,2-epoxyhexadecane with primary or secondary aliphatic amines”). Wang also teaches that the cytotoxin is RNase A-Aco, saporin, or saporin-Aco (page 2893, right column, paragraph 3).

Regarding claim 26, Wang and Teulon teach the method of claim 25 as discussed above.
Wang further teaches that the cationic lipid is formed from a primary or secondary amide and an epoxy, in which the epoxy has the following structure (page 2894, figure 1a)

    PNG
    media_image3.png
    17
    57
    media_image3.png
    Greyscale

It is noted that in the structure drawn presented by Wang, (C)12 is indicated in the carbon chain. Including the carbon to the left of the (C)12, there are 13 carbons in the chain matching the structure in instant application claim 26.
Wang also teaches that the primary or secondary amine is selected from the following group (page 2894, figure 1b) which match the first 14 amine structures in instant application claim 26:

    PNG
    media_image4.png
    403
    727
    media_image4.png
    Greyscale

Wang further studied the specific nanocomplex EC16-1 and teaches that EC16 indicates 1,2-epoxyhexadecane with amine structure 1 from Figure 1 (page 2894, left column, paragraph 2).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164300 A1 (Isabelle Teulon and Andre Pelegrin) 27 June 2013 (herein Teulon) in view of Wang, M., et al (2014) Combinatorially Designed Lipid-like Nanoparticles for Intracellular Delivery of Cytotoxic Protein for Cancer Therapy Angew. Chem. Int. Ed. 53; 2893-2898 as applied to claim 2 above, and in further view of Boothe, D.M. (2015) Disposition and Fate of Drugs Merck Manual Veterinary Manual modified June 2016; 1-9.

Regarding claim 10, Teulon and Wang teach the antibody-conjugated nanoparticle of claim 2 as discussed above.
Teulon teaches that the anti-AMHRII antibody is conjugated to a cytotoxic agent which includes chemotherapeutic agents or other intercalating agents, enzymes and fragments thereof such as nucleolytic enzymes, antibiotics, and toxins such as small molecule toxins or enzymatically active toxins of bacterial, fungal, plant, or animal origin (page 9, [0125]-[0127]). 
Teulon and Wang, however, do not disclose that the cytotoxin has a molecular weight of 900 Daltons or less.
Boothe provides an overview of drug therapy and discusses the factors that influences absorption, distribution, metabolism and excretion of the drugs from subjects receiving treatment (page 1, paragraph 1). Boothe teaches that each of the drug movements generally rely on the drug passing through the cell membranes (transcellular) and that membrane barriers may be composed of several layers of cells (eg, skin, vagina, cornea, placenta) or a single layer of cells (eg, enterocytes, renal tubular epithelial cells) or they may consist only of a boundary less than one cell in thickness (eg, hepatic sinusoids) (page 1, paragraph 2). Boothe teaches that “drug characteristics that influence diffusion include molecular weight, lipophilicity, and degree of ionization. Most drugs are ‘small molecules’ (<900 daltons), but diffusibility is more likely to occur for drugs <500 daltons” (page 1, paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a cytotoxin molecule that is less than 900 daltons as taught by Boothe in the antibody-conjugated nanoparticle taught by Wang and Teulon. A skilled artesian would have been motivated to use a cytotoxin that is less than 900 Daltons in order to ensure that the drug would diffuse through the cell membrane during treatment (Boothe, page 1, paragraph 2).

Regarding claim 11, Teulon, Wang, and Boothe teach the antibody-conjugated nanoparticle of claim 2 as discussed above.
Teulon further teaches that the cytotoxin is pacilitaxel or doxorubicin (page 9, [0126]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164300 A1 (Isabelle Teulon and Andre Pelegrin) 27 June 2013 (herein Teulon) in view of Wang, M., et al (2014) Combinatorially Designed Lipid-like Nanoparticles for Intracellular Delivery of Cytotoxic Protein for Cancer Therapy Angew. Chem. Int. Ed. 53; 2893-2898  as applied to claim 2 above, and in further view of Altinoglu, S., et al (2015) Combinatorial library strategies for synthesis of cationic lipid-like nanoparticles and their potential medical applications Nanomedicine 10(4); 643-657.
Teulon and Wang teach the antibody-conjugated nanoparticle of claim 12 as discussed above. 
Teulon teaches that the anti-AMHRII antibody is conjugated to a cytotoxic agent which includes chemotherapeutic agents or other intercalating agents, enzymes and fragments thereof such as nucleolytic enzymes, antibiotics, and toxins such as small molecule toxins or enzymatically active toxins of bacterial, fungal, plant, or animal origin (page 9, [0125]-[0127]). Teulon further teaches that the linker used to conjugate the cytotoxin to the antibody may be a cleavable linker facilitating the release of the cytotoxic agent or growth inhibitory agent in the cell. For example, an acid-liable linker, a peptidase-sensitive linker, photolabile linker, dimethyl linker, or disulfide-containing linker (page 9, [0129]).
Teulon and Wang, however, do not teach that the cationic lipid contains a disulfide bond that is bioreducible.
Altinoglu teaches that cationic lipid and liposomal formations for drug delivery have been highly efficient have demonstrated high efficacy, but the tedious synthesis of conventional lipids and the inefficiency in studying structure-activity relationships have hindered the clinical translation of these delivery systems (abstract). Altinoglu teaches that the combinatorial synthesis of lipid-like nanoparticles (‘lipidoids’) has recently emerged as an approach to accelerate the development of these delivery platforms. Altinoglu provides a review and outlines methods used for combinatorial lipidoid synthesis, the application of high-throughput screening, and the current medical application of candidate lipidoids (abstract). Altinoglu teaches lipidoid structures that match those taught by Wang (page 645, figure 1b; page 646-647, Figure 2) and overviews the study performed by Wang in which proteins were delivered via lipidoids (page 653, right column, paragraph 2 – page 654, left column, paragraph 1).
 Altinoglu further teaches that a disulfide bond can be incorporated into drug-delivery vehicles as a way for the nanoparticle to respond to entry into the cell and to enhance drug release while also decreasing cytotoxicity. Altinoglu further teaches that in recent studies, a bioreducible disulfide bond was incorporated into the tail structure of a lipidoid and that the incorporation of the disulfide bond facilitated lipidoid degradation and enhanced siRNA delivery compared with the same lipid structures that were not bioreducible (page 648, right column, paragraph 2, under “Responsive tail structures”).
Altinoglu also teaches that the future of combinatorial synthesis of cationic lipids lies in the development of novel chemistry principles for even faster routes and that the key potential for the field is developing strategies for internalizing and delivering larger biotherapeutics, such as antibodies, which would broaden the spectrum of therapeutic applications for lipid-based delivery (page 654, right column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a bioreducible disulfide bond as taught by Altinoglu into the cationic lipid structure taught by Teulon and Wang. A skilled artesian would have been motivated to make this modification in order to take advantage of the increased delivery and lower cytotoxicity (Altinoglu, page 648, right column, paragraph 2).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Salhi, I., et al (2004) The anti-Mullerian hormone type II receptor: insights into the binding domains recognized by a monoclonal antibody and the natural ligand Biochem J. 379; 785-793
Salhi teaches that anti-Mullerian hormone (AMH) is a member of the TGF-B family of growth factors but in contrast with other members of the family which are widely expressed, AMH is expressed in a highly tissue-specific manner restricted to Sertoli cells of the testis and granulosa cells of the ovary (page 785, left column, paragraph 1). Salhi further teaches that the AMHR-II (AMH type II receptor) gene has been isolated (page 785, left column, paragraph 2) and that it is specifically expressed in the natural tissue targets, the reproductive organs and the gonads (page 785, right column, paragraph 2). Salhi demonstrates that AMHR-II is expressed on Steroli cells, Leydig cells, and granulosa cells (page 791, left column, paragraph 2).

Sun, S., et al (2012) Combinatorial Library of Lipidoids for In Vitro DNA Delivery Bioconjug Chem. 23(1); 135-140
Sun teaches a combinatorial library of lipidoids that was constructed and studied for in vitro gene delivery. The library of lipidoids was synthesized by reacting commercially available amines with lipophilic acrylates, acrylamides, or epoxides (abstract). Sun teaches that the mild reactions between amines and acrylamides, acrylates, or epoxides enable the construction of a library to screen for efficient gene delivery carriers (page 3, paragraph 5). Sun teaches that these lipidoids are easy to synthesize and could offer an inexpensive but effective alternative to other commonly used commercial gene delivery carriers (abstract).  Sun teaches the following lipidoid structures (page 13, Scheme 1):

    PNG
    media_image5.png
    667
    722
    media_image5.png
    Greyscale


Sun, S., et al (2013) DOPE facilitates quaternized lipidoids (QLDs) for in vitro DNA delivery Nanomedicine: Nanotechnology, Biology, and Medicine 9; 849-854
Sun teaches the synthesis of a combinatorial library of quaternized lipidoids and an evaluation of their abilities to facilitate in vitro DNA delivery. Sun teaches that by formulating liposomes with a neutral helper lipid, such as DOPE, the capability of the lipidoids for gene transfection is significantly enhanced due to the fusogenic properties of DOPE which facilitate endosome escape and cargo delivery (abstract). Sun teaches the following structures of lipidoids for delivery where A demonstrates the synthesis, B the amine molecules used for the library synthesis and C are potential alkyl-epoxides used for the library synthesis (page 850, Figure 1). 

    PNG
    media_image6.png
    979
    779
    media_image6.png
    Greyscale





Wang, M., et al (2014) Enhanced Intracellular siRNA Delivery using Bioreducible Lipid-Like Nanoparticles Adv. Healthcare Mater. 3; 1398-1403
Wang studied the design of bioreducible lipid like materials (termed ‘lipidoids’) integrating disulfide bonds, which are degradable in the presence of thiol-containing biomolecules which can be used as highly efficient siRNA delivery platforms (page 1398, left column, paragraph 2). Wang teaches that “The integration of bioreducible disulfide bonds into lipidoids, facilitated lipidoid degradation and siRNA release in response to intracellular GSH, which enhanced the siRNA delivery efficiency (page 1402, left column).

WO 2014/186366 A1 (Tufts University) 20 Nov 2014
WO366 teaches a nanocomplex of particle size 50 to 1000 nm, containing saporin and a lipid-like compound, in which saporin binds to the lipid-like compound via non-covalent interaction or covalent bonding. The lipid-like compound has a hydrophilic moiety, a hydrophobic moiety, and a linker joining the hydrophilic moiety and the hydrophobic moiety has 8 to 24 carbon atoms. WO366 teaches that the nanocomplex is useful in treating diseases, such as cancer. WO366 teaches that the hydrophilic moiety contains one or more hydrophilic functional groups (page 5, lines 21-25) and provides examples of amines with structures overlapping the instant application on page 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647